Filing Date: 06/12/2019
Claimed Priority Date: 03/01/2018 (DIV of 15/909,285 now PAT 10,361,288)
    03/07/2017 (CN 201710130837.1)
Applicant: Zhou
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 12/15/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 12/15/2020, responding to the Office action mailed on 09/15/2020, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant added new claims 11-18. Accordingly, pending in this application are claims 1-18.

Response to Amendment

Applicant’s amendments to Drawings and Claims have overcome the objections to Drawings and Claims, as previously presented in the Non-Final Office action mailed 
Applicant’s amendments to Claims have overcome the claim rejections under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103, as previously presented in the same Office action. However, some of the previously presented prior art remains applicable, and applicant’s amendments have introduced new issues. Therefore, new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

 Claim 11 recites “the counter doped regions are between the lightly doped regions and the doped source/drain regions along a length direction of the fins” which is identical to the limitations recited in now amended claim 3 at L. 10-11, thus fails to further limit the claim from which it depends. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dornel et al. (US2011/0303990) in view of Son (US2015/0206874).

Regarding Claim 1, Dornel (see, e.g., Fig. 5 and Par. [0025]-[0050]) shows most aspects of the instant invention, including a field-effect transistor (e.g., FET 510), comprising:
- a semiconductor substrate (e.g., substrate 120)
- a gate structure (e.g., gate 111) across the substrate, wherein portions of the substrate under the gate structure are channel regions (e.g., channel 121)
- lightly doped regions in the substrate at both sides of the gate structure (see, e.g., Par. [0049]: n lightly doped regions 122 implanted on both sides of the gate)
- doped source/drain regions (e.g., n+ source/drain regions 123) in the substrate at both sides of the gate structure 
e.g., Par. [0029],[0033]: counter-doped pit regions 524 doped p) in substrate and between the lightly doped regions (e.g., 122) and the doped source/drain regions (e.g., 123), wherein a bottom of the counter doped regions is encompassed by the lightly doped regions and the doped source/drain regions.
However, while Dornel (see, e.g., Par. [0026],[0027] and [0058]) discloses that his counter-doping arrangement for reducing the GIDL effect is applicable to any FET device, and in particular to MOSFETs, he does not explicitly disclose that the FET is a fin FET. Accordingly, Dornel is silent about having a plurality of fins on the semiconductor substrate, as well as the remaining associated limitations.
Son (see, e.g., Figs. 5-7 and Par. [0107]-[0148]), on the other hand, and in the same field of endeavor, teaches applying various lightly doped regions (e.g., Par. [0132],[0145]: source/drain extensions 220 of first type impurity), counter doped regions (e.g., Par. [0134]: halo region 230 of second type impurity), and doped source/drain regions (e.g., S/D regions 240) schemes to FinFET arrangements, said arrangements having a plurality of fins on the semiconductor substrate (e.g., fin type active patterns 105 on Si substrate 100), a gate structure (e.g., gates 110/210) crossing the fins by covering portions of top and side surfaces of the fins, wherein portions of the fins under the gate structure are channel regions. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the FET as a fin FET in the structure of Dornel, because applying lightly doped regions and/or counter doped regions schemes to MOSFET devices such as FinFETs is known in the semiconductor art, as suggested by KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 2, Dornel (see, e.g., Fig. 5) shows that the counter doped regions (e.g., 524) are between the lightly doped regions (e.g., 122) and the doped source/drain regions (e.g., 123) along a length direction of the channel. Additionally, Son (see, e.g., Figs. 5-7) teaches that the FET is a FinFET.
Regarding Claim 5, Son (see, e.g., Fig. 5 and Par. [0110]) teaches an isolation structure (e.g., field insulation film 104) on the semiconductor substrate and covering portions of the side surfaces of the fins (e.g., 105), and with a top surface below top surfaces of the fins.
Regarding Claim 6, Dornel (see, e.g., Fig. 5) shows a gate 111. Additionally, Son (see, e.g., Fig. 5 and Par. [0126]) teaches that gates 110/210 comprise electrodes 114/214 including poly silicon (poly Si) and/or metals, such as Ti, TiN,TaN, or Al. Therefore, Dornel in view of Son teaches that the gate structure is one is one of a polysilicon gate structure and a metal gate structure.
Regarding Claim 8, Dornel (see, e.g., Par. [0042]) shows that the counter-dopant is preferably implanted with an angle between 0o and 30o. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the counter doped regions include ions implanted in a direction in a range of approximately 7o-30o with a normal direction of a top surface of the fins, in the structure of Dornel in view of Son, as it has been held by the court that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding Claim 9, Dornel (see, e.g., Par. [0034],[0039], and [0041]) shows that arsenic and phosphorus are typical group V dopants (i.e., n-type dopants); that the implantation energy of the counter dopant is less that 30keV; and that the implantation dose is between 5.1010cm-2 and 5.1014cm-2. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the counter doped regions include phosphor (P) ions having an implantation energy in a range of approximately 2 keV-10keV and an implantation dose in a range of approximately 1.0E14 atom/cm2- 1.0E15 atom/cm2, in the in the structure of Dornel in view of Son, as it has been held by the court that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”.  See In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding Claim 10, Dornel (see, e.g., Par. [0038], and [0041]) shows that the implantation energy of the boron (B) counter dopant is less that 7keV; and that the implantation dose is between 5.1010cm-2 and 5.1014cm-2. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the counter doped regions include boron (B) ions having an implantation energy in a range of approximately 5 keV-15keV and an implantation dose in a range of approximately 1.0E14 atom/cm2- 1.0E15 atom/cm2, in the in the structure of Dornel in view of Son, as it has been held by the court that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding Claim 7, while Dornel does not explicitly disclose that the counter doped regions include ions having a concentration in a range of approximately 1.0E18 atom/cm3-1.0E20 atom/cm3, he does shows that the counter-dopant is implanted to decrease the GIDL effect (see, e.g., Par. [0026]-[0027]), according to process conditions substantially similar to the instant application (see, e.g., Par. [0034],[0038], [0039], and [0041]). Also, see comments stated above in Par. 29-30 with regards to claims 9 and 10, which are considered repeated here.
Therefore, with respect to the concentration range of ions in the counter doped regions, the specific range claimed by the applicant, i.e., 1.0E18 atom/cm3-1.0E20 atom/cm3, is only considered to be the “optimum” range of concentrations disclosed by Dornel in view of Son that a person having ordinary skill in the art would have been able to obtain using routine experimentation based, among other things, on implantation dose, implantation energy, diffusion time, diffusion temperature, etc. (see In re Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as a counter doping region is formed in the LDD to reduce the GIDL effect, similar to the application, and as already suggested by Dornel in view of Son.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dornel et al. (US2011/0303990) in view of Son (US2015/0206874), and in further view of Yamauchi et al. (US2008/0179752).

Regarding Claim 4, Dornel (see, e.g., Fig. 5 and Par. [0028],[0047]) shows that S/D regions 123 are highly doped n+ regions, to achieve low resistivity. However, Dornel in view of Son does not explicitly disclose the doping concentration value of said S/D regions. Yamauchi (see, e.g., Fig. 10 and Par. [0057]), on the other hand and in the same field of endeavor, teaches having highly/+ doped diffusions at S/D regions characterized by a dopant concentration of 5.1019 to 1.1021 atoms/cm3, to achieve a sufficiently low electrical resistance.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the concentration of ions in the doped source/drain regions being in a range of approximately 5.0E19 atom/cm3-1.0E21 atom/cm3 in the structure of Dornel in view of Son, because said range of dopant concentrations is known in the semiconductor art to achieve low resistance in source/drain regions, as suggested by Yamauchi, and implementing a known dopant concentrations to achieve a known effect would have been a common sense choice by the skilled artisan. KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 3 and 12-18 are allowable over prior art.

Response to Arguments
Applicant’s arguments filed on 12/15/2020 with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Examiner’s note: Applicant argues “Applicant respectfully traverses the Section 103 rejection of claim 1 over Son” (see, Remarks, page 12, L. 5-13). However, no such ground of rejection was resented in the Non-Final Office action mailed on 9/15/2020. Instead, claims 1, 2, and 5-10 were rejected under 35 U.S.C. 103 as being unpatentable over Dornel et al. (US2011/0303990) in view of Son (US2015/0206874), and one of ordinary skill in the art would have found reasons, suggestions, or motivations to modify the structure of Dornel based on the disclosure of Son, as detailed in the Office action supra. 

Conclusion



























Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814